           Case 1:12-cr-00439-PAC Document 79 Filed 04/19/21 Page 1 of 1

THE LAW OFFICE OF JEFF CHABROWE
261 Madison Avenue, 12th Floor New York, NY 10016 | Tel. 917.529.3921 | F 212.736.3910

                                                                                             April 19, 2021
                                                                                                   via ECF

Hon. Paul A. Crotty
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re: U.S. v. Guzman-Loera et al.; 12-cr-439 (PAC)

Your Honor,

       We represent defendant Mykhaylo Koretskyy in the above matter. Mr. Koretskyy is
scheduled to appear for sentencing before the Court on March 31, 2021. We respectfully request
that Mr. Koretskyy’s sentencing be adjourned until May 6, 2021 at 3:30 p.m.

       We have been exchanging emails with the government and making progress on a joint
proposal of changes to Pretrial Services, but respectfully request additional time to finalize.
Pursuant to emails exchanged with Court clerk David Gonzalez, we respectfully request Mr.
Koretskyy’s sentencing hearing be adjourned until May 6, 2021 at 3:30 p.m. The government
consents to this request.

        Thank you for your time and consideration.

                                                                                              Respectfully,

                                                                                 Jeffrey Chabrowe

                                                                                        Jeff Chabrowe, Esq.
                                                                            Counsel for Mykhaylo Koretskyy
                                                                                          cell 917-529-3921
                                                                                 email jeff@chabrowe.com
